Exhibit 10.18
STANDARD QUARTERLY VESTING
CEO ONLY
BROADCOM CORPORATION
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT
RECITALS
          A. The Board has adopted the Plan for the purpose of retaining the
services of selected Employees and consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).
          B. Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to the Participant under the
Stock Issuance Program.
          C. All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.
     NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Restricted Stock Units. The Corporation hereby awards to
the Participant, as of the Award Date, Restricted Stock Units under the Plan.
Each Restricted Stock Unit represents the right to receive one share of Common
Stock on the vesting date specified for that unit in accordance with the express
provisions of this Agreement. The number of shares of Common Stock subject to
the awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the date or dates on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.
AWARD SUMMARY

     
Participant:
                                                              
 
   
Award Date:
                                          , 20          
 
   
Vesting Commencement Date:
                                          , 20           (the “Vesting
Commencement Date”)
 
   
Number of Shares Subject to Award:
                                 shares of Common Stock (the “Shares”)
 
   
Vesting Schedule:
  The Shares shall vest in a series of sixteen (16) successive equal quarterly
installments upon the Participant’s completion of each successive three
(3)-month period of Service (each date on which such three (3)-month period
ends, a “Vesting Date”) over the forty-eight (48)-month period measured

 



--------------------------------------------------------------------------------



 



     
 
  from the Vesting Commencement Date (the “Normal Vesting Schedule”). However,
the Shares may also vest in whole or in part on an accelerated basis in
accordance with the provisions of Sections 3 and 5 of this Agreement.
 
   
Issuance Schedule:
  Subject to Section 8 of this Agreement, each quarterly installment of Shares
to which the Participant becomes entitled in accordance with the Normal Vesting
Schedule shall be issued, subject to the Corporation’s collection of the
applicable Withholding Taxes, on the date that installment vests in accordance
with such schedule or as soon thereafter as administratively practicable, but in
no event later than thirty (30) days after the applicable Vesting Date. Any
Shares that vest on an accelerated basis pursuant to Section 3 or 5 of this
Agreement shall be issued in accordance with the applicable provisions of such
section. The Corporation shall in all instances collect the applicable
Withholding Taxes with respect to the issued Shares pursuant to the procedures
set forth in Section 7 of this Agreement.

          2. Limited Transferability. Prior to actual receipt of the Shares that
become issuable hereunder, the Participant may not transfer any interest in the
Award or the underlying Shares or pledge or otherwise hedge the sale of those
Shares, including (without limitation) any short sale or any acquisition or
disposition of any put or call option or other instrument tied to the value of
those Shares. Any attempt by the Participant to do so will result in an
immediate forfeiture of all of the Restricted Stock Units awarded to the
Participant hereunder. Any Shares that vest hereunder but which otherwise remain
unissued at the time of the Participant’s death may be transferred pursuant to
the provisions of the Participant’s will or the laws of inheritance or to the
Participant’s designated beneficiary or beneficiaries of this Award. The
Participant may also direct the Corporation to immediately re-issue the stock
certificates for any Shares that in fact vest and become issuable to Participant
under the Award during his or her lifetime to one or more designated Family
Members or a trust established for the Participant and/or his or her Family
Members. The Participant may make such a beneficiary designation or certificate
directive at any time by filing the appropriate form with the Plan Administrator
or its designee.
          3. Cessation of Service.
               (a) Except as otherwise provided in this Section 3 or Section 5
below, should the Participant cease Service for any reason prior to a Vesting
Date, then the Award shall be immediately cancelled with respect to those
unvested Shares. Participant shall thereupon cease to have any right or
entitlement to receive any Shares under those cancelled units.
               (b) The Normal Vesting Schedule requires continued active Service
by the Participant through each Vesting Date as a condition to the vesting of
that quarterly installment and the rights and benefits provided under this
Agreement with respect to that installment. Accordingly, if the Participant’s
Service terminates for any reason prior to an applicable quarterly Vesting Date,
this Award shall be immediately cancelled, and no further

2



--------------------------------------------------------------------------------



 



Restricted Stock Units shall thereafter vest. Service for only a portion of a
quarterly vesting period, even if a substantial portion, will not entitle the
Participant to any proportionate vesting for that quarter or avoid or mitigate
the cancellation and forfeiture of the Restricted Stock Units that will occur
upon the termination of his Service prior to vesting in all the Restricted Stock
Units subject to this Award. Upon the cancellation of one or more Restricted
Stock Units, the Participant shall cease to have any right or entitlement to
receive any Shares under those cancelled units.
               (c) The Participant also has an employment agreement with the
Corporation in the form of an amended and restated letter agreement and appendix
(the “Employment Agreement”) pursuant to which the Participant’s equity or
equity-based awards from the Corporation, including this Award, may vest in
whole or in part on an accelerated basis in connection with the Participant’s
cessation of Employee status under various specified circumstances. The
Employment Agreement also sets forth the date or dates on which the shares of
Common Stock subject to the awards that vest on such an accelerated basis,
including the Shares subject to this Award, are to be issued, subject to certain
required delays as set forth in the Employment Agreement. The terms and
provisions of the Employment Agreement, as they apply to this Award, are hereby
incorporated by reference into this Agreement and shall have the same force and
effect as if expressly set forth in this Agreement.
               (d) In the event the Participant’s Employee status terminates
prior to vesting in all the Shares due to his death or Disability, then the
applicable death and Disability provisions of the Employment Agreement shall
govern the Participant’s rights and entitlements.
          4. Shareholder Rights.
               (a) The Restricted Stock Units subject to this Award do not
impose any fiduciary obligations upon the Corporation and create only a
contractual obligation on the part of the Corporation to issue the Shares that
vest in accordance with the express terms of this Agreement. The Restricted
Stock Units shall not be treated as property or as a trust fund of any kind.
               (b) Participant shall not have any shareholder rights, including
voting, dividend or liquidation rights, with respect to the Shares subject to
the Award until Participant becomes the record holder of those Shares upon their
actual issuance following the Corporation’s collection of the applicable
Withholding Taxes.
               (c) Except as otherwise provided in Section 6, no adjustments
will made to this Award for dividends or other shareholder distributions for
which the record date is prior to the date Participant becomes the record holder
of the Shares subject to this Award.
          5. Change of Control.
               (a) Any Restricted Stock Units subject to this Award at the time
of a Change in Control may be assumed by the successor entity or otherwise
continued in full force and effect or may be replaced with a cash retention
program of the successor entity that preserves

3



--------------------------------------------------------------------------------



 



the Fair Market Value (at the time of the Change in Control) of the unvested
shares of Common Stock subject to the Award and provides for the subsequent
vesting and payout of that value in accordance with the same vesting and
issuance schedules applicable to the Award. In the event of such assumption or
continuation of this Award or such replacement of the Award with a cash
retention program, no accelerated vesting of the Restricted Stock Units or the
underlying Shares shall occur at the time of the Change in Control.
               (b) In the event this Award is assumed or otherwise continued in
effect, the Restricted Stock Units subject to the Award shall be adjusted
immediately after the consummation of the Change in Control so as to apply to
the number and class of securities into which the Shares subject to those units
immediately prior to the Change in Control would have been converted in
consummation of that Change in Control had those Shares actually been issued and
outstanding at that time. To the extent the actual holders of the outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation (or parent entity) may, in
connection with the assumption or continuation of the Restricted Stock Units
subject to the Award at that time, substitute one or more shares of its own
common stock with a fair market value equal to the cash consideration paid per
share of Common Stock in the Change in Control transaction, provided the
substituted common stock is readily tradable on an established U.S. securities
exchange or market.
               (c) If the Participant’s Employee status continues until the
Change in Control and the Restricted Stock Units subject to this Award at the
time of the Change in Control are not assumed or otherwise continued in effect
or replaced with a cash retention program in accordance with Section 5(a), then
those units will vest immediately prior to the closing of the Change in Control.
The Shares subject to those vested units shall be converted into the right to
receive the same consideration per share of Common Stock payable to the other
shareholders of the Corporation in consummation of that Change in Control, and
such consideration per Share shall be distributed to Participant upon such
Change in Control or at such later time or times as the consideration is paid to
the other holders of Common Stock in connection with the Change in Control, but
only to the extent that any such delayed payments will not require the
Participant to include amounts payable in respect of the Restricted Stock Units
in income under Code Section 409A.
               (d) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          6. Adjustment in Shares. Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award. The adjustments shall be

4



--------------------------------------------------------------------------------



 



made by the Plan Administrator in such manner as the Plan Administrator deems
appropriate to reflect such change, and those adjustments shall be final,
binding and conclusive. In the event of a Change in Control, the provisions of
Section 5 shall be controlling.
          7. Issuance of Shares of Common Stock.
               (a) Except as otherwise provided in Section 5(c), on any
applicable date that Shares are to be issued pursuant to this Agreement, the
Corporation shall issue to or on behalf of Participant a certificate (which may
be in electronic form) for the vested shares of Common Stock to be issued on
that date.
               (b) The applicable Withholding Taxes with respect to the issued
Shares or any other consideration distributed to Participant shall be collected
from Participant as and when such taxes become due. Participant may, with
respect to the issued Shares, satisfy the applicable Withholding Taxes through
one or more of the following methods:
          (i) The delivery of a separate check payable to the Corporation;
          (ii) if and to the extent expressly authorized by the Plan
Administrator at the time, through a share withholding procedure, pursuant to
which the Corporation will automatically withhold, immediately upon the issuance
of the Shares, a portion of those Shares with a Fair Market Value (measured as
of the issuance date) equal to the amount of such Withholding Taxes (the “Share
Withholding Method”); provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to supplemental taxable income. Participant will be notified (either
in writing or through electronic transmission) of the time or times when the
Share Withholding Method will actually be available with respect to one or more
vested Shares that become issuable under this Agreement (such notification will
also set forth the procedures authorized and established by the Plan
Administrator for such purpose);
          (iii) irrevocable instructions given by Participant to a broker to
remit to the Corporation cash, in an amount equal to such Withholding Taxes,
from a previously established account Participant maintains with such broker; or
          (iv) to the extent the Share Withholding Method is not otherwise
available at the time one or more vested Shares become issuable, Participant may
also satisfy the applicable Withholding Taxes with respect to those Shares
through the use of proceeds from a next day sale of the issued Shares, provided
and only if (i) such a sale is permissible under the Corporation’s insider
trading policies governing sales of Corporation shares and (ii) such

5



--------------------------------------------------------------------------------



 



transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.
               (c) If any withholding event is other than the issuance of the
Shares, or if the Corporation for any reason is unable to collect the applicable
Withholding Taxes with respect to the issuance of the Shares through any of the
foregoing collection procedures specified in this Section 7, then the
Corporation shall be entitled to require Participant to make a cash payment
and/or to deduct from other compensation payable to him or her the amount of
such applicable Withholding Taxes.
               (d) Notwithstanding the foregoing provisions of this Section 7,
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the vesting of the Shares
or any other amounts hereunder (the “Employment Taxes”) shall in all events be
collected from the Participant no later than the last business day of the
calendar year in which the Shares or other amounts vest hereunder. Accordingly,
to the extent the issuance date for one or more vested Shares or the
distribution date for such other amounts is to occur in a year subsequent to the
calendar year in which those Shares or other amounts vest hereunder, the
Participant shall, on or before the last business day of the calendar year in
which the Shares or other amounts vest, deliver to the Corporation a check
payable to its order in the dollar amount equal to the Employment Taxes required
to be withheld with respect to those Shares or other amounts. The provisions of
this Section 7(d) shall be applicable only to the extent necessary to comply
with the applicable tax withholding requirements of Code Section 3121(v).
               (e) Except as otherwise provided in Section 5 or Section 7(b),
the settlement of all Restricted Stock Units that vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share to avoid the issuance of a fractional
share.
          8. Code Section 409A Limitations. Notwithstanding any provision in
this Agreement to the contrary, should this Agreement be deemed a deferred
compensation arrangement subject to Section 409A of the Code:
          - In no event shall the Shares that become issuable under this
Agreement in connection with the Participant’s cessation of Employee status be
actually issued, nor shall Participant have any right to the issuance of those
Shares, prior to the date on which the Participant incurs a Separation from
Service due to that cessation of Employee status.
          - If the issuance date for the Shares (or the distribution date of any
other amounts due the Participant hereunder) is tied to the Participant’s
Separation from Service in accordance with the applicable provisions of this
Agreement or the Employment Agreement, then in no event will the Shares be
issued (or such amounts be distributed) prior to the earlier of (i) the first
day of

6



--------------------------------------------------------------------------------



 



the seventh (7th) month following the date of such Separation from Service or
(ii) the date of Participant’s death, if Participant is deemed at the time of
such Separation from Service to be a specified employee under
Section 1.409A-1(i) of the Treasury Regulations issued under Code Section 409A,
as determined by the Plan Administrator in accordance with consistent and
uniform standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required to avoid a
prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable deferral period, the Shares shall be issued (or any other amounts
due the Participant hereunder shall be distributed) in a lump sum on the first
day of the seventh (7th) month after the date of Participant’s Separation from
Service, or if earlier, the first day of the month immediately following the
date the Corporation receives proof of Participant’s death.
          In addition, it is the intent of the Corporation and the Participant
that the provisions of this Agreement comply with all applicable requirements of
Section 409A of the Code. Accordingly, to the extent there is any ambiguity as
to whether one or more provisions of this Agreement would otherwise contravene
the applicable requirements or limitations of Code Section 409A, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the applicable requirements or limitations of Code Section 409A
and the applicable Treasury Regulations thereunder.
          9. Deferred Release Date. Should the applicable Restricted Stock Unit
settlement date occur during any period Participant is under investigation by
the Corporation for any act or transaction that might constitute grounds for
termination for Misconduct, then those issued Shares and/or the net proceeds
from any sale or sales of those Shares during such period (the gross sale
proceeds less withholding taxes due the Corporation and broker commissions) will
be held by the Corporation in escrow until such time as the investigation is
satisfactorily completed. If it is determined that Participant has not engaged
in any action or transaction that might constitute grounds for a termination for
Misconduct. then the escrowed Shares and/or funds will be released to
Participant, subject to the Corporation’s collection of all applicable
Withholding Taxes not otherwise previously collected, as soon as
administratively practicable following the completion of the investigation, but
in no event later than the close of the calendar year in which such
determination is made. If it is determined that the Participant has engaged in
any act or transaction that constitutes grounds for termination for Misconduct,
then Participant shall cease to have any further right, title or interest in the
escrowed Shares and/or funds, and those Shares and funds shall be returned to
the Corporation.
          10. Securities Law Compliance. The Corporation shall use its
reasonable commercial efforts to assure that all Shares issued pursuant to this
Agreement are registered under the federal securities laws. However, no Shares
will be issued pursuant to this Award if such issuance would otherwise
constitute a violation of any applicable federal or state securities laws or
regulations or the requirements of any Stock Exchange on which the Common Stock
may then be listed. The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance of any Shares

7



--------------------------------------------------------------------------------



 



hereunder shall defer the Corporation’s obligation with respect to the issuance
of such Shares until such approval shall have been obtained.
          11. Transfer Restriction. None of the issued Shares may be sold or
transferred in contravention of (i) any market blackout periods the Corporation
may impose from time to time or (ii) the Corporation’s insider trading policies
to the extent applicable to you from time to time.
          12. Parachute Payment. In the event the accelerated vesting and
issuance of the Shares subject to this Award would otherwise constitute a
parachute payment under Code Section 280G, then the applicable parachute payment
provisions of the Employment Agreement shall govern the Participant’s rights and
entitlements.
          13. Notice. Any notice to be given or delivered to the Corporation
relating to this Agreement shall be in writing and addressed to the Corporation
at its principal corporate offices. Any notice to be given or delivered to
Participant relating to this Agreement shall be in writing and addressed to
Participant at the address indicated below his or her signature line on the last
page of this Agreement or such other address of which Participant may later
advise the Corporation in writing. All notices shall be deemed effective upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
          14. Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Corporation and its successors
and assigns and upon Participant and the legal representatives, heirs and the
legatees of his or her estate.
          15. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. The Plan Administrator shall have the
discretionary authority to interpret and construe any term or provision of the
Plan or this Agreement, and such interpretation shall be binding on all persons
having an interest in the Award.
          16. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
          17. At Will Employment. Nothing in this Agreement or the Award shall
provide Participant with any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way
Participant’s right or the right of the Corporation to terminate Participant’s
Service at any time for any reason, with or without cause, or for no reason.
          18. Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES
BETWEEN PARTICIPANT AND THE CORPORATION ARISING OUT OF, RELATING TO OR OTHERWISE
CONNECTED WITH THIS AGREEMENT OR THE AWARD OF RESTRICTED STOCK UNITS EVIDENCED
HEREBY OR THE VALIDITY, CONSTRUCTION, PERFORMANCE OR TERMINATION OF THIS

8



--------------------------------------------------------------------------------



 



AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY BINDING ARBITRATION TO BE HELD IN THE
COUNTY IN WHICH PARTICIPANT IS (OR HAS MOST RECENTLY BEEN) EMPLOYED BY THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY) AT THE TIME OF SUCH ARBITRATION. THE
ARBITRATION PROCEEDINGS SHALL BE GOVERNED BY (i) THE NATIONAL RULES FOR THE
RESOLUTION OF EMPLOYMENT DISPUTES THEN IN EFFECT OF THE AMERICAN ARBITRATION
ASSOCIATION AND (ii) THE FEDERAL ARBITRATION ACT. THE ARBITRATOR SHALL HAVE THE
SAME, BUT NO GREATER, REMEDIAL AUTHORITY AS WOULD A COURT HEARING THE SAME
DISPUTE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING
ON THE PARTIES TO THE ARBITRATION AND SHALL BE IN LIEU OF THE RIGHTS THOSE
PARTIES MAY OTHERWISE HAVE TO A JURY TRIAL; PROVIDED, HOWEVER, THAT SUCH
DECISION SHALL BE SUBJECT TO CORRECTION, CONFIRMATION OR VACATION IN ACCORDANCE
WITH THE PROVISIONS AND STANDARDS OF APPLICABLE LAW GOVERNING THE JUDICIAL
REVIEW OF ARBITRATION AWARDS. THE PREVAILING PARTY IN SUCH ARBITRATION, AS
DETERMINED BY THE ARBITRATOR, AND IN ANY ENFORCEMENT OR OTHER COURT PROCEEDINGS,
SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO REIMBURSEMENT FROM THE
OTHER PARTY FOR ALL OF THE PREVAILING PARTY’S COSTS, EXPENSES AND ATTORNEY’S
FEES. HOWEVER, THE ARBITRATOR’S COMPENSATION AND OTHER FEES AND COSTS UNIQUE TO
ARBITRATION SHALL IN ALL EVENTS BE PAID BY THE CORPORATION. JUDGMENT SHALL BE
ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER OF SUCH DISPUTE OR CONTROVERSY. NOTWITHSTANDING THE FOREGOING,
EITHER PARTY MAY IN AN APPROPRIATE MATTER APPLY TO A COURT PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8, OR ANY COMPARABLE STATUTORY
PROVISION OR COMMON LAW PRINCIPLE, FOR PROVISIONAL RELIEF, INCLUDING A TEMPORARY
RESTRAINING ORDER OR A PRELIMINARY INJUNCTION. TO THE EXTENT PERMITTED BY LAW,
THE PROCEEDINGS AND RESULTS, INCLUDING THE ARBITRATOR’S DECISION, SHALL BE KEPT
CONFIDENTIAL.
          19. Electronic Delivery. The Corporation may, in its sole discretion,
decide to deliver any document related to the Award, the Plan or future awards
that may be granted under the Plan by electronic means, and Participant hereby
consents to receive such documents by electronic delivery.
          20. Remaining Terms. The remaining terms and conditions of this Award
are governed by the Plan, and this Award is also subject to all interpretations,
amendments, rules and regulations that may from time to time be adopted under
the Plan. The official prospectus summarizing the principal features of the Plan
and the restricted stock units issuable under the Plan is available for review
on the Corporation’s website at http://finbu.broadcom.com/stock/default.aspx. In
the event of any conflict between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall be

9



--------------------------------------------------------------------------------



 



controlling. In the event of any conflict between the provisions of this
Agreement and those of the Employment Agreement, the provisions of the
Employment Agreement shall be controlling. Provisions of the Plan that confer
discretionary authority on the Board or the Plan Administrator do not (and shall
not be deemed to) confer in Participant any rights, except to the extent such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Plan Administrator expressly conferred by appropriate action
after the date hereof.
          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first indicated above.

                  BROADCOM CORPORATION    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           
 
                PARTICIPANT    
 
           
 
  Signature:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Address:        
 
           
 
           
 
           
 
           

10



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
          The following definitions shall be in effect under the Agreement:
          A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
          B. Award shall mean the award of Restricted Stock Units made to the
Participant pursuant to the terms of this Agreement.
          C. Award Date shall mean the date the Restricted Stock Units are
awarded to Participant pursuant to the Agreement and shall be the date indicated
in Section 1 of the Agreement.
          D. Board shall mean the Corporation’s Board of Directors.
          E. Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:
          (i) a shareholder-approved merger, consolidation or other
reorganization, unless securities representing more than fifty percent (50%) of
the total combined voting power of the outstanding securities of the successor
corporation are immediately after such transaction, beneficially owned, directly
or indirectly and in substantially the same proportion, by the persons who
beneficially owned Broadcom’s outstanding voting securities immediately prior to
such transaction,
          (ii) a shareholder-approved sale, transfer or other disposition of all
or substantially all of Broadcom’s assets,
          (iii) the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act, other than Broadcom or a person
that, prior to such transaction or series of related transactions, directly or
indirectly controls, is controlled by or is under common control with, Broadcom,
becomes directly or indirectly (whether as a result of a single acquisition or
by reason of one or more acquisitions within the twelve (12)-month period ending
with the most recent acquisition) the beneficial owner (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing (or convertible into or
exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of Broadcom’s securities (as measured in terms of
the power to vote with respect to the election of Board members) outstanding
immediately after the consummation of such transaction or series of related

A-1



--------------------------------------------------------------------------------



 



transactions, whether the transaction or transactions involve a direct issuance
from Broadcom or the acquisition of outstanding securities held by one or more
of Broadcom’s existing shareholders, or
          (iv) a change in the composition of the Board over a period of
twenty-four (24) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination; provided, however,
that solely for purposes of determining whether a permissible Section 409A
distribution can be made under Section 5(d) in connection with such Change in
Control event, the period for measuring a change in the composition of the Board
shall be limited to a period of twelve (12) consecutive months or less;
          Provided, however, that if this Agreement is deemed to constitute a
deferred compensation arrangement for purposes of Code Section 409A, then for
purposes of any circumstances in which a Change in Control constitutes a payment
date or settlement date with respect to the Restricted Stock Units subject
hereto, including without limitation, pursuant to Section 5(c) above, the
foregoing shall only constitute a Change in Control to the extent that such
transaction(s) also constitute a “change in control event” within the meaning of
Code Section 409A.
          F. Code shall mean the Internal Revenue Code of 1986, as amended.
          G. Common Stock shall mean shares of the Corporation’s Class A common
stock.
          H. Corporation shall mean Broadcom Corporation, a California
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of Broadcom Corporation that shall by appropriate action
adopt the Plan.
          I. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
          J. Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:
          (i) If the Common Stock is at the time traded on the Nasdaq Global
Select Market (or the Nasdaq Global Market), then the Fair Market Value shall be
the closing selling price per share of Common Stock at the close of regular
trading hours (i.e. before after-hours trading begins) on the Nasdaq Global

A-2



--------------------------------------------------------------------------------



 



Select Market (or the Nasdaq Global Market) on the date in question, as such
price is reported by the Nasdaq Global Select Market (or the Nasdaq Global
Market) either as reported on the Nasdaq website (www.nasdaq.com), or otherwise.
If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.
          (ii) If the Common Stock is at the time listed on any other Stock
Exchange, the then Fair Market Value shall be the closing selling price per
share of Common Stock at the close of regular hours trading (i.e., before
after-hours trading begins) on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no closing selling price for the Common Stock on
the date in question, the then Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.
          L. Family Members shall mean, with respect to the Participant, any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.
          M. Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Participant, any unauthorized use or
disclosure by the Participant of confidential information or trade secrets of
the Corporation (or any Parent or Subsidiary), or any other intentional
misconduct by the Participant adversely affecting the business or affairs of the
Corporation (or any Parent or Subsidiary) in a material manner. The foregoing
definition shall not in any way preclude or restrict the right of the
Corporation (or any Parent or Subsidiary) to discharge or dismiss the
Participant or any other person in the Service of the Corporation (or any Parent
or Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan or this Agreement, to constitute
grounds for termination for Misconduct.
          N. 1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.
          O. Participant shall mean the person to whom the Award is made
pursuant to the Agreement.
          P. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

A-3



--------------------------------------------------------------------------------



 



          Q. Plan shall mean the Corporation’s 1998 Stock Incentive Plan, as
amended and restated from time to time.
          R. Plan Administrator shall mean either the Board or a committee of
the Board acting in its capacity as administrator of the Plan.
          S. Separation from Service shall mean a “separation from service” from
the Corporation (within the meaning of Section 409A of the Code).
          T. Service shall mean the Participant’s performance of services for
the Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity; provided, however, that except to the extent otherwise
required by law or expressly authorized by the Plan Administrator or by the
Corporation’s written policy on leaves of absence, no Service credit shall be
given for vesting purposes for any period during which the Participant is on a
leave of absence.
          U. Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.
          V. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.
          W. Withholding Taxes shall mean the federal, state and local income
taxes and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the issuance of
the shares of Common Stock to which the Participant becomes entitled under this
Agreement or any other consideration that becomes payable to Participant with
respect to those shares.

A-4